DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Showalter (Reg. No. 33,579) on February 11, 2022. 

The application has been amended as follows: 

comprising a frame and further including at least one hair removal tool defining a skin contact”
The examiner notes the examiner’s amendment set forth above is included in addition to [emphases added] the examiner’s amendment provided in the Notice of Allowance dated January 5, 2022, which was authorized in an interview with Robert Showalter (Reg. No. 33,579) on December 21, 2021. For purposes of clarity, as no updated set of claims was provided by the Applicant with the Request for Continued Examination dated January 27, 2022, the preceding examiner’s amendment will be restated below.	The application has been amended as follows: 
	In the Specification, page 12, line 26 should be corrected as follows: “In additional to such basic movability, the working head [[3]] 2 may allow for a sort of internal…”
	In the Claims:	Claim 1, lines 10-12 (Amended) “biasing device comprising a biasing element [[fixedly]] mounted to the handle [[so as to be stationary relative to the handle]] for biasing and providing a motion resistance to the working head frame relative to the handle, wherein a portion of the biasing element is fixedly mounted to the handle so as to be stationary relative to the handle, wherein said support structure and”	Claim 6, lines 7-10 (Amended) “contour relative to the handle, wherein a biasing element [[fixedly]] mounted to the handle [[so as to be stationary relative to the handle]] is provided for biasing and providing a motion resistance to a frame of the working head relative to the handle, wherein a portion of the biasing element is fixedly mounted to the handle so as to be stationary relative to the handle, and a pivot range adjustment device mounted to the handle cooperates with the”	Claim 15, lines 14-16 (Amended) “skin, wherein said second biasing element is mounted to the handle for biasing and providing the motion resistance to the working head frame relative to the handle, wherein a portion of said second biasing element is fixedly mounted to said handle, and a pivot range adjustment device is mounted to the handle and cooperates with”	Claim 18, lines 9-11 (Amended) “biasing device further comprising a second biasing element [[fixedly]] mounted to the handle for biasing and providing a motion resistance to the working head frame relative to the handle, wherein a portion of the second biasing element is fixedly mounted to the handle, and wherein a pivot range adjustment device is mounted to the handle and cooperates”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	As set forth in the preceding Notice of Allowance dated January 5, 2022, the previously cited prior art fails to disclose or make obvious to combine a hair removal device with a handle and a working head frame that is biased by a biasing element that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● De Boer et al (US Patent 5,687,481) discloses a pretensioning mechanism for an electric shaver that affects the amount of force it takes to depress a cutting unit into the working head of the shaver. However, De Boer does not specifically state the pretensioning mechanism adjusts the pivot angle of the working head or skin contact contour of the working head relative to the handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 11, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/11/2022